UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7130



BERNARD BARNETT,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (7:06-cv-00336-JLK)


Submitted:   November 15, 2006            Decided: November 21, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bernard Barnett, Appellant Pro Se. Thomas Jack Bondurant, Jr.,
Assistant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Bernard    Barnett   appeals    the    district   court’s    order

denying his motion for reconsideration under Fed. R. Civ. P. 60(b)

in relation to the court’s denial of relief under 28 U.S.C. § 2241.

We   have    reviewed   the   record   and   find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Barnett v. United States, No. 7:06-cv-00336-JLK (W.D. Va.

June 12, 2006).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 2 -